t c memo united_states tax_court virginia m marten petitioner v commissioner of internal revenue respondent david e and donna p lane petitioners v commissioner of internal revenue respondent docket nos filed date woodford g rowland for petitioner in docket no john be cassinat for petitioners in docket no christian a speck for respondent memorandum opinion vasquez judge this case is before the court on petitioners david e and donna p lane's petitioners motion for - - costs and fees pursuant to sec_7430 and rule petitioners do not request a hearing on this matter and we see no reason for a hearing see rule a accordingly we rule on petitioners' motion on the basis of the parties' submissions and the existing record see rule a we incorporate by reference portions of marten v commissioner tcmemo_1999_340 marten i our opinion on the merits in the instant case that are relevant to the disposition of the motion before us after concessions ’ the issue for decision is whether petitioners are a prevailing_party in the underlying tax case subsumed within this issue is the question of whether respondent's position in the underlying tax case was substantially justified background in david e lane mr lane and virginia m marten ms marten married after legally separating in mr lane purchased a dollar_figure life_insurance_policy on his own life and unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure in respondent's objection to petitioners' motion for costs and fees respondent concedes that petitioners substantially prevailed with respect to the amount in controversy and to the most significant issue presented in the court_proceeding petitioners have not unreasonably protracted the litigation and petitioners exhausted their administrative remedies available within the internal_revenue_service named ms marten the owner and beneficiary of the policy in marten i the issue was whether mr lane's payments of the life_insurance premiums were alimony includable by ms marten in gross_income and deductible by mr lane we held that under sec_71 before amendment by the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_795 pre-defra sec_71 the premium payments were alimony and includable in ms marten's gross_income and deductible by mr lane discussion sec_7430 provides for the award of administrative and litigation costs to a taxpayer in an administrative or court_proceeding brought against the united_states involving the determination of any_tax interest or penalty pursuant to the internal_revenue_code an award of administrative or litigation costs may be made where the taxpayer is the prevailing_party exhausted available administrative remedies did not unreasonably protract the administrative or judicial proceeding and claimed reasonable administrative and litigation costs sec_7430 b and c these requirements are conjunctive and failure to satisfy any one will preclude an award of costs to petitioners see 88_tc_492 this requirement applies only to litigation costs see sec_7430 prevailing_party to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and at the time the petition in the case is filed the taxpayer must meet the net_worth requirements of u s c sec d b sec_7430 a a taxpayer however will not be treated as the prevailing_party if the commissioner establishes that his position was substantially justified see sec_7430 b respondent contends that petitioners are not a prevailing_party because his position was substantially justified ’ petitioners argue that respondent's position was not substantially justified because respondent erroneously relied on sec_71 after the amendments made by defra post--defra sec_71 to assess liability against petitioners and respondent took inconsistent positions against ms marten and petitioners where respondent knew that only one petitioner could be liable for the deficiency respondent alternatively argues that petitioners have not proven that they meet the net_worth requirement of sec_7430 c a and all litigation costs and fees claimed were reasonable because we find that respondent's position was substantially justified we need not reach respondent's alternative arguments - at trial and in their posttrial briefs in marten i all parties including petitioners relied on post-defra sec_71 we held in marten i that pre-defra sec_71 applied on date ms marten filed a motion for reconsideration of our opinion in marten i in which she argued that marten i pursuant to q a-26 of sec_1_71-1t temporary income_tax regs fed reg date hereinafter q a-26 should have been decided under post-defra sec_71 respondent filed a response to the motion for reconsideration in which respondent agreed with ms marten in an order dated date we granted the motion for reconsideration and considered whether q a-26 dictated that post-defra sec_71 should apply there was no definitive case law directly on point and the legislative_history behind defra was not illuminating we interpreted q a-26 in light of the effective date language in defra and decided that under q a-26 and defra itself pre-defra sec_71 applied to the instant case given the difficulty of the issue and lack of case law on point respondent was substantially justified in taking the position as petitioners did in marten i that post-defra sec_71 applied petitioners also complain that respondent took inconsistent positions in regards to petitioners and ms marten and thus could not have been substantially justified we have held that the commissioner is entitled to take inconsistent positions against -- - former spouses in the alimony context see 66_tc_101 ryan v commissioner tcmemo_1999_109 see also 108_tc_430 sherbo v commissioner tcmemo_1999_367 in the present case respondent was in a classic whipsaw situation because petitioners deducted the premium payments as alimony and ms marten failed to include the premium payments in income in such a case the commissioner is substantially justified in taking inconsistent positions to protect the revenue we therefore conclude that petitioners are not a prevailing_party within the meaning of sec_7430 accordingly we hold that petitioners are not entitled to an award of administrative or litigation costs to reflect the foregoing an appropriate order will be issued denying the motion for costs and decisions will be entered
